

Exhibit 10.3


 
SECOND AMENDMENT
 
TO
 
ALABAMA/MICHIGAN/PERMIAN PACKAGE
 
PURCHASE AGREEMENT
 
This Second Amendment to Alabama/Michigan/Permian Package Purchase Agreement
(this “Second Amendment”) is dated as of July 11, 2007, by and between Dominion
Exploration & Production, Inc., a corporation organized under the Laws of
Delaware (“DEPI”), Dominion Energy, Inc., a corporation organized under the Laws
of Virginia (“DEI”), Dominion Oklahoma Texas Exploration & Production, Inc., a
corporation organized under the Laws of Delaware (“DOTEPI”), Dominion Reserves,
Inc., a corporation organized under Laws of Virginia (“Reserves”), LDNG Texas
Holdings, LLC, a limited liability company organized under the laws of Oklahoma
(“LDNG”) and DEPI Texas Holdings, LLC, a limited liability company organized
under the laws of Delaware (“DEPI Texas”) (collectively “Sellers”), and
HighMount Exploration & Production Holding Corp., a company formerly known as L
O & G Acquisition Corp. and organized under the Laws of Delaware (“Purchaser”).
Sellers and Purchaser are sometimes referred to collectively as the “Parties”
and individually as a “Party.”
 
RECITALS:
 
The Parties have entered into an Alabama/Michigan/Permian Package Purchase
Agreement dated as of June 1, 2007, as amended by the First Amendment dated
effective as of June 1, 2007 (collectively, the “Agreement”), providing for the
sale by Sellers to Purchaser of the Shares and the Additional Assets.
 
The Parties desire to further amend the Agreement to clarify the treatment of
several matters, as set forth herein.
 
NOW, THEREFORE, in consideration of the premises and of the mutual promises,
representations, warranties, covenants, conditions and agreements contained
herein, and for other valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the Parties agree as follows:
 
1.  Definitions. Capitalized terms used but not otherwise defined herein shall
have the meaning given to those terms in the Agreement.
 
2.  Amendments. The Agreement is hereby amended as follows:
 
         a.   In Section 2.2(c) of the Agreement, the clause prior to “(i)” is
hereby replaced in its entirety with the following (but, for the avoidance of
doubt, Sections 2.2(c)(i)-(vi) remain as set forth in the Agreement):
 
On or before the later of (x) July 3, 2007 and (y) thirty (30) days prior to the
Target Closing Date, Seller shall prepare and deliver to Purchaser,
 


--------------------------------------------------------------------------------


 
 
using and based upon the best information available to Sellers, a schedule
setting forth the following items:
 
b.         The first sentence of Section 3.5(a) is hereby replaced in its
entirety with the following:
 
To assert a claim arising out of a breach of Section 3.1, Purchaser must deliver
a claim notice or notices to DEPI on or before a date which is the later of (x)
July 19, 2007 and (y) ten (10) Business Days prior to the Closing Date (the
“Title Claim Date”).
 
                             c.        In the first sentence of Section 8.1,
“August 2, 2007” is replaced with “July 31, 2007”.
 
                             d.        The last sentence of Section 10.1(c) is
hereby replaced in its entirety with the following:
 
The Leadership Team shall have until the date that is no later than July 18,
2007 to designate and notify Sellers or their delegate which of the
Selected Employees will receive offers in accordance with Section 10.2(a).
 
                              e.       The first sentence of Section 12.2(g)(i)
is hereby replaced in its entirety with the following:
 
Purchaser may at its option notify DEPI in writing on or before the later of (i)
July 19, 2007 and (ii) ten (10) Business Days prior to the Closing Date of any
matter disclosed by a Phase I Investigation conducted by Purchaser pursuant to
Section 6.1 which Purchaser in good faith believes may constitute an Adverse
Environmental Condition (an “Environmental Concern”).
 
3.  Ratification. Except as amended by this Second Amendment, the Agreement
remains in full force and effect in accordance with its terms.
 
4.  Governing Law, Venue, Jurisdiction and Service of Process. Sections 13.8 and
13.9 of the Agreement are hereby incorporated into this Second Amendment by
reference as if set out in full herein.
 
5.  Counterparts. This Second Amendment may be executed in counterparts, each of
which shall be deemed an original instrument, but all such counterparts together
shall constitute but one agreement. Delivery of an executed counterpart
signature page by facsimile is as effective as executing and delivering this
Second Amendment in the presence of other Parties to this Agreement.
 



--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Second Amendment has been signed by each of the Parties
as of the date first above written.
 

 
SELLER:
DOMINION EXPLORATION & PRODUCTION,
   
INC.

 
 

   
Name:
/s/ G. Scott Hetzer    
Title:
Senior Vice President and Treasurer




 
SELLER:
DOMINION ENERGY, INC.






   
Name:
/s/ G. Scott Hetzer    
Title:
Senior Vice President and Treasurer




 
SELLER:
DOMINION OKLAHOMA TEXAS
   
EXPLORATION & PRODUCTION, INC.






   
Name:
/s/ G. Scott Hetzer    
Title:
Senior Vice President and Treasurer




 
SELLER:
DOMINION RESERVES, INC.






   
Name:
/s/ G. Scott Hetzer    
Title:
Senior Vice President and Treasurer




 
SELLER:
LDNG TEXAS HOLDINGS, LLC






   
Name:
/s/ G. Scott Hetzer    
Title:
Senior Vice President and Treasurer




 
SELLER:
DEPI TEXAS HOLDINGS, LLC






   
Name:
/s/ G. Scott Hetzer    
Title:
Senior Vice President and Treasurer




 
PURCHASER:
HIGHMOUNT EXPLORATION &
PRODUCTION HOLDING CORP


 

   
Name:
   
Title:





--------------------------------------------------------------------------------




